DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Applicant’s amendment filed on February 4, 2021 is acknowledged. Accordingly claims 3-7 and 9-12 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed October 21, 2020 with respect to section 101 rejection have been fully considered but they are not persuasive.
With respect to claims 3-7 and 9-12
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to generation and presentment of a single document to multiple entities in course of transaction” as part of system of commerce and therefore constitutes the abstract idea of organizing human activity. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of “generation and presentment of a single document to multiple entities in course of transaction” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.
With respect to rejection under section 103, Applicant argues that claim 3 have been amended to clarify that updating a mobile document involves less than entirety of a mobile document. That Neither Gur nor Karunamuni teach or disclose the amended claimed limitation.
In response Examiner respectfully disagrees and submits that Karunamuni clearly teach or suggest the claimed limitation “transmitting, via the network, the updated portion of the retrieved data for the mobile document, to the mobile document generation service to provide to the mobile device as an update to a portion of the mobile document that is less than an entirety thereof” For example Karunamuni at paragraph [0095], clearly discloses that “For example, “In some implementations, the boarding pass document information can be dynamically updated. For example, if there is a change in flight (e.g., the scheduled flight gets delayed or canceled) the information displayed on the boarding pass can be automatically updated to reflect the changed information.  For example, a change in flight number, departure time, boarding time, gate number seat number, arrival time, etc., can cause an update to the data presented in the respective fields of boarding pass template 1600.” Based on the above it is clear that Karunamuni does teach the claimed limitation and for this reason the rejection should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-7 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
Claim 3 is directed to a method, which is a statutory category of invention.
Step 2a: 
While claim 3 is directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “generation and presentation of single document such as coupon or boarding pass to multiple entities” as part of system of commerce. Put simply the claims recites the generating and presenting a single document to multiple entities in course of separate transactions. See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claim 3 recites generating a document…, transmitting the document…., receiving the document…., receiving updated portions of the document…. These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
generating a mobile document having a token that uniquely identifies or is uniquely associated with a user account with one of a plurality of entities, the token known by each of the plurality of entities in at least one of stored data or data accessible over a network between the plurality of entities; 
transmitting the mobile document to a requestor for conducting at least two transactions with distinct entities through the token, each of the at least two transactions initiated separately to generate authorization data stored in a database that is subsequently accessed to verify authorization to conduct each of the at least two transactions at times the mobile document is presented;
receiving, via the network from the requestor, a mobile document data update request including at least the token;
retrieving the updated portion of the data for the mobile document, from the database; and
transmitting, via the network, the updated portion of the retrieved data for the mobile document, to the mobile document generation service to provide to the mobile device...….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “token”, “network”, “mobile device”, merely uses a computer as a tool to perform the abstract idea. The use of “token”, “network”, “mobile device”,  does no more than generally link the abstract idea to a particular field of use, the use of “token”, “network”, “mobile device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “token”, “network”, “mobile device”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “token”, “network”, “mobile device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of product survey regarding opinion of a consumer using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 4-7 and 9-12 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 4-7 and 9-12 merely extend the abstract idea of claim 3 by describing the use of computer device to generating a document…, transmitting the document…., receiving the document…., receiving updated portions of the document…. And transmit a updated portion of the document and only serve to add additional layers of abstraction to the abstract idea of claim 3. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gur et al (hereinafter “Gur”) U.S. Patent No. 8,555,338 B2 and further in view of Karunamuni et al (hereinafter “Karunamuni”) U.S. Patent Application Publication No. 2013/0332826 A1

As per claim 3, Gur discloses a method comprising:
generating a mobile document having a token that uniquely identifies or is uniquely associated with a user account with one of a plurality of entities, the token known by each of the plurality of entities in at least one of the stored data or data accessible over a network between the plurality of entities (Col. 1, lines 10-17, which discloses that “Such a link may include a URL link to a server that generates an XML or HTML web page comprising a barcode.  Such a barcode may be a mobile boarding pass”; col. 1, lines 18-45, which discloses “Upon receiving the message, an HTML or XML page comprising the barcode is generated.  Generating the image is based on the type of the mobile device, since the image is adapted to the screen of the mobile device.  The generated page is sent back to the mobile device, usually as an HTML or as an XML web page.”); 
transmitting the mobile document to a requestor for conducting at least two transactions with distinct entities through the token(col. 1, lines 18-45, which discloses that “The generated page is sent back to the mobile device, usually as an HTML or as an XML web page.”),
each of the at least two transactions initiated separately to generate authorization data stored in a database that is subsequently accessed to verify authorization to conduct each of the at least two transactions at times the mobile document is presented (col. 6, lines 36-55, which discloses that “In some embodiments, the accessing module 120 may identify that a passenger carrying the mobile device is located in the check in security area and automatically display the boarding pass. In another embodiment, the accessing module 120 may display the barcode at the time of the check in.”).
receiving, via the network from the requestor, a mobile document data update request including at least the token (see claim 15, which discloses that “a mobile computer configured to monitor incoming messages for boarding pass information from an entity issuing a boarding pass and send a request for a boarding pass to a remote server in response to detecting boarding pass information, wherein the request includes the detected boarding pass information…”);
retrieving an updated portion of the data for the mobile document, from the database; and
transmitting, via the network, the updated portion of the retrieved data for the mobile document, to the mobile document generation service to provide to the mobile device (see claim 15, which discloses that “ and a remote server configured to use the boarding pass information to retrieve additional boarding pass information from the entity issuing the boarding pass, in response to receiving the request wherein the remote server is further configured to generate a new boarding pass formatted for presentation  via the mobile computer apparatus….”).
What Gur does not explicitly teach is:
retrieving an updated portion of the data for the mobile document, from the database;
transmitting, via the network, the updated portion of the retrieved data for the mobile document, to the mobile document generation service to provide to the mobile device as an update to a portion of the mobile document that is less than an entirety thereof. 
Gur how discloses generating a new boarding pass and transmitting the new boarding pass to the owner instead of updating the boarding pass (see claim 15) 
Karunamuni discloses the method comprising:
retrieving an updated portion of the data for the mobile document, from the database (0095, which discloses that “In some implementations, the boarding pass document information can be dynamically updated. For example, if there is a change in flight (e.g., the scheduled flight gets delayed or canceled) the information displayed on the boarding pass can be automatically updated to reflect the changed information.  For example, a change in flight number, departure time, boarding time, gate number seat number, arrival time, etc., can cause an update to the data presented in the respective fields of boarding pass template 1600.”; 0096);
transmitting, via the network, the updated portion of the retrieved data for the mobile document, to the mobile document generation service to provide to the mobile device as an update to a portion of the mobile document that is less than an entirety thereof (0095, which discloses that “In some implementations, the boarding pass document information can be dynamically updated. For example, if there is a change in flight (e.g., the scheduled flight gets delayed or canceled) the information displayed on the boarding pass can be automatically updated to reflect the changed information.  For example, a change in flight number, departure time, boarding time, gate number seat number, arrival time, etc., can cause an update to the data presented in the respective fields of boarding pass template 1600.”; 0096”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Gur and incorporate the system, comprising: retrieving an updated portion of the data for the mobile document, from the database; transmitting, via the network, the updated portion of the retrieved data for the mobile document, to the mobile document generation service to provide to the mobile device as an update to a portion of the mobile document that is less than an entirety thereof in view of the teachings of Karunamuni in order to facilitate transaction.

As per claim 4, Gur further discloses the method, wherein:
the at least one entity includes at least two of a retailer, a restaurant, an event host, and a service provider (see col. 6, lines 36-55); and
the token uniquely identifies the user account at each of the at least two of the retailer, the restaurant, the event host, and the service provider (see col. Lines 33-45).

As per claim 5, Gur discloses the method, wherein the token is included in the mobile document as a barcode (col. 1, lines 10-17).

As per claim 6, Gur further discloses the method, wherein the token is to be provided by the requestor to an entity of the at least one entity within a Near-Field Communication (NFC) or BLUETOOTH® transmission (col. 2, lines 15-19)

As per claim 7, Gur further discloses the method, wherein generating and transmitting the mobile document includes:
transmitting, via a network, the data retrieved from the database including data indicating how the mobile document is to be provided to the requestor by a mobile document generation service, the mobile document generation service to generate and transmit the mobile document to the requestor (see claim 15).

As per claim 9, Gur further discloses the method, wherein the requestor is a mobile device and the mobile document is viewable within at least one of a mobile wallet app, a mobile app, a web browser, an image viewing app, and a document viewing app of the requestor (col. 1, lines 18-33).

As per claim 10, Gur further discloses the method, wherein the mobile document includes:
an event ticket portion identifying an event venue, event date, and event start time (col. 1, lines 18-33); and
the event ticket portion to he presented at the venue via the token to gain entry to the venue for the event (col. 1, lines 18-33).

As per claim 11, Gur further discloses the method, wherein the event venue, event date, and event start time are subject to change, the method further comprising:
receiving, via a network from the mobile device, a mobile document data update request including at least the token (see claim 15);
retrieving any updates to the event venue, event date, and event start time for the mobile document from the database; and
transmitting, via the network to the mobile device, at least the portion of the retrieved data for the mobile document to update the mobile document on the mobile device (see claim 15).

As per claim 12, Gur failed to explicitly discloses the method, wherein the mobile document further includes a recommendation portion providing recommendations of one or more other e vents, restaurants, products, and promotions, the recommendation portion populated by a recommendation process with data of at least one of promotional data, sponsored recommendations, recommendations determined based on historic data stored in association with the user account, and proximity of restaurants and other outlets to the venue.
Karunamuni discloses the method, wherein the mobile document further includes a recommendation portion providing recommendations of one or more other events, restaurants, products, and promotions, the recommendation portion populated by a recommendation process with data of at least one of promotional data, sponsored recommendations, recommendations determined based on historic data stored in association with the user account, and proximity of restaurants and other outlets to the venue (see fig. 16; 0095; 0096).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Leung and incorporate the method, wherein the mobile document further includes a recommendation portion providing recommendations of one or more other e vents, restaurants, products, and promotions, the recommendation portion populated by a recommendation process with data of at least one of promotional data, sponsored recommendations, recommendations determined based on historic data stored in association with the user account, and proximity of restaurants and other outlets to the venue in view of the teachings of Karunamuni order to facilitate transaction


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 16, 2021